Citation Nr: 0111791	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  96-43 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to a rating in excess of 40 percent for a 
lower back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

Thomas A. Yeager, Counsel


INTRODUCTION

The veteran had active military service, in pertinent part, 
from July 1991 to February 1992, including service in the 
Southwest Asia theater of operations (SWA) from August 1991 
to November 1991.  Prior to this period, the veteran served 
on active duty with the United States Marine Corps for a 
period of approximately 180 days in 1965, and both prior to 
and following the veteran's 1991-1992 period of active duty, 
he performed active duty training and inactive duty training 
as a member of both the United States Marine Corps Reserve 
(1965-1971) and the United States Army Reserve (1979-1997).

This appeal arises from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, in April 1995 and August 1995 which 
denied service connection for PTSD and obstructive sleep 
apnea, and denied an evaluation in excess of 40 percent for 
the veteran's back condition.


REMAND

Initially, the Board is required to assess its jurisdiction 
to review the veteran's claim for service connection for 
PTSD.  The veteran filed his claim for service connection in 
December 1994, and it was denied in the RO's April 20, 1995 
rating decision.  The veteran filed a notice of disagreement 
(NOD) with this decision in September 1995, and a statement 
of the case (SOC) on that issue was mailed to him on April 
17, 1996.  The letter from the RO accompanying the SOC 
advised the veteran that, "You must file your appeal with 
this office within 60 days from the date of this letter or 
within the remainder, if any, of the one-year period from the 
date of the letter notifying you of the action that you have 
appealed."  See 38 U.S.C.A. § 7105(d)(3) (West 1991 & Supp. 
2000); 38 C.F.R. § 20.302 (2000).  The veteran's substantive 
appeal (on VA Form 9) of the denial of his PTSD claim was 
received by the RO on August 1, 1996, more than one year 
after the initial rating decision and more than 60 days 
following the mailing of the SOC.  It is not evident that the 
veteran requested an extension from the RO of the time within 
which submission of a substantive appeal was required.  
However, the RO certified the issue of service connection for 
PTSD to the Board in August 1999, and, in a February 2000 
supplemental statement of the case, advised the veteran that 
the "issue of service connection for [PTSD] . . . remains an 
appeal issue."  The Board notes that the United States Court 
of Appeals for Veterans Claims (Court) has found that 
"failure to file a timely [substantive appeal] does not 
automatically foreclose an appeal . . . or deprive the BVA of 
jurisdiction."  See Rowell v. Principi, 4 Vet. App. 9, 17 
(1993).  Instead, review by the Board of Veterans' Appeals 
(Board), which commenced with the hearing before a traveling 
section of the Board in November 2000, operates to waive 
filing of the appeal.  See Beyrle v. Brown, 9 Vet. App. 24, 
28 (1996).

On November 9, 2000, shortly after the vetearn's hearing 
before the Board, the President signed the "Veterans Claims 
Assistance Act of 2000," Pub. L. No. 106-475 (2000) (to be 
codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 5126) (the 
"VCAA"), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new law affects claims 
pending on or filed after the date of enactment (as well as 
certain claims which were finally denied during the period 
from July 14, 1999 to November 9, 2000).  Changes potentially 
relevant to the veteran's appeal include the establishment of 
specific procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.

The VCAA establishes specific requirements for giving notice 
to claimants of required information and evidence (see VCAA, 
Pub. L. No. 106-475, sec. 3(a) (to be codified at 38 U.S.C. 
§ 5103-5103A)).  After receiving an application for benefits, 
VA is required to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence not already submitted, which is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action which 
VA will take.

The RO obviously did not have the opportunity to comply fully 
with the new notification requirements because the claim was 
developed prior to the new law.  Although the veteran appears 
to have been informed of the law governing his claim and the 
evidence necessary to establish entitlement to the benefits 
claimed, the RO did not identify which evidence would be 
obtained by VA and which was the claimant's responsibility.  
Additionally, the RO has not attempted to obtain documentary 
evidence of apparent relevance to the veteran's claim.  
Documents in the claims file appear to indicate that the 
veteran is in receipt of United States Social Security 
Administration (SSA) disability compensation.  A copy of the 
SSA claim file and supporting documents would likely provide 
information on the nature and extent of the veteran's 
disabilities and, perhaps, their etiology.  Under the VCAA, 
VA is obligated to seek these Federal records and to continue 
efforts unless it is reasonably certain that such records do 
not exist or that further efforts to obtain them would be 
futile."  Id., sec. 3(a) (to be codified at 38 U.S.C. 
§ 5103A(b)(3)).

Additionally, the veteran was a member of the United States 
Army Reserve until the date of his retirement in July 1997.  
With the exception of records from his period of active duty 
during 1991 and 1992, however, no service medical information 
was reviewed by the RO in its rating decisions and statements 
of the case on the issues under appeal.  The veteran's 
periodic service medical examinations before and after his 
most recent period of active duty, treatment records, and the 
medical board which was performed to provide evidence for an 
Army Physical Evaluation Board which found the veteran unfit 
for further service in April 1997, are currently associated 
with the claims file.  However, it appears from their 
position in the file, the dates of the latest records, and 
the indication in the RO's April 1996 SOC that it reviewed 
service medical records only from 1991-1992, that these 
records could not have been received by the RO prior to late 
1997 or early 1998.  The "new" records are not mentioned in 
any subsequent SSOC on the issues under appeal.

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  Id., sec. 3(a) (to be codified at 38 U.S.C. 
§ 5103A(d)).  Although VA medical examinations were performed 
in February 1996 and August 1997, the August 1997 
"examination" merely noted the veteran's self-described 
history of seizures and recommended "a comprehensive 
evaluation at one of the V.A. center[s] with a Comprehensive 
Epilepsy Program."  There is no record that such evaluation 
has been performed.  The February 1996 examination, while 
certainly more comprehensive, may be  deficient in several 
respects.  First, the "mental disorders" portion of the 
examination, which offers a diagnosis of PTSD, does not 
indicate what stressor or stressors support that diagnosis 
(nor has the RO attempted to verify any claimed stressor).  
The veteran's sleep apnea is noted by the examiner, but no 
attempt is made to suggest or rule out the etiology of this 
condition.  The handwritten examination notes pertinent to 
the veteran's back condition appear to be incomplete in 
measuring ranges of motion throughout various planes of 
movement and do not assess any additional functional 
disability attributable to "flare ups" or pain.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v Brown, 8 Vet.App. 202, 
205-7 (1995); Voyles v. Brown, 5 Vet.App. 452, 453 (1993).  
No X-rays or related studies appear to have been ordered or 
reviewed.  Finally, it is unclear whether the examiners had 
an opportunity to review the veteran's claims file although, 
as noted above, potentially relevant service medical records 
and SSA records would have been missing in any case.  

Accordingly, the Board finds that further development is 
warranted before a final decision and the veteran's claim is 
REMANDED to the RO for completion of the following actions:

1.  The RO shoould review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are satisfied.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
(including VA and/or military provider) 
who treated the veteran for PTSD, sleep 
apnea or a back condition subsequent to 
August 1997.  After securing any 
necessary release, the RO should assist 
in obtaining such records.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  The RO should ask the veteran to 
provide a statement which identifies 
stressors he believes that he endured 
during his period of active duty in SWA.  
Following receipt of this statement, the 
RO should forward a copy of the veteran's 
complete stressor statement, his available 
personnel records, and a copy of this 
REMAND, to the USASCRUR, 7798 Cissna Road, 
Suite 101, Springfield, Virginia  22150-
3197.  That unit should be asked to review 
the record and determine whether the any 
of the veteran's claimed stressors, and 
his participation in those events, can be 
verified.  The USASCRUR should be asked to 
provide copies of any pertinent documents 
involved in its review, including any unit 
reports, logs, message traffic, histories, 
administrative instructions and/or 
notices, etc.

5.  Following the receipt of USASCRUR's 
report, and the completion of any 
additional development warranted or 
suggested by that office, the RO should 
prepare a report detailing the nature of 
any in-service stressful event verified by 
USASCRUR or other credible evidence for 
inclusion in the claims folder. 

6.  After completing all the above 
actions, the veteran should be afforded a 
VA psychiatric examination to determine 
the nature and extent of all psychiatric 
disorders that are present.  The RO must 
provide the summary of the stressor or 
stressors which have been verified, and 
the examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to a stressor in service has resulted in 
any current psychiatric symptoms.  The 
examiner should specifically be requested 
to determine whether the diagnostic 
criteria to support a diagnosis of PTSD 
have been satisfied.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
must comment upon the link between the 
current symptomatology and one or more of 
the verified in-service stressors.  The 
claims folder, or all pertinent medical 
records, service records and reports, 
must be made available to the examiner 
for review in connection with the 
examination.  

7.  The veteran should be afforded VA 
orthopedic and neurological examination 
to determine the nature and extent of his 
back disability and the nature and 
probable etiology of his claimed sleep 
apnea.  Specifically, the orthopedic 
examiner(s) should determine (1) the 
clinical manifestations of the veteran's 
low back disability and (2) the resultant 
functional loss.  The orthopedic 
examination report should cover: (1) any 
weakened movement, including weakened 
movement against varying resistance, (2) 
excess fatigability with use, (3) 
incoordination, (4) painful motion or 
pain with use, and (5) provide an opinion 
as to how these factors result in any 
limitation of motion.  If the veteran 
describes flare-ups of pain, the 
orthopedic examiner should offer an 
opinion as to whether there would be 
additional limits on functional ability 
during the flare-ups, and, if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature of 
any additional disability during a flare-
up, that fact should be stated.

The examination concerning the veteran's 
sleep apnea should assess both the 
clinical manifestations of that condition 
and its probable etiological development.  
Any necessary tests should be performed.  
The examiner should be asked to offer an 
opinion as to whether the veteran's sleep 
apnea is at least as likely as not 
related to any aspect of the veteran's 
active military service, and also 
indicate whether it is at least as likely 
as not that sleep apnea was first present 
during the veteran's active military 
service.  The claims folder, or all 
pertinent medical records, service 
records and reports, must be made 
available to the examiner for review at 
all times relevant to the examinations. 

8.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If in order, the veteran and the 
veteran's representative should be 
provided with a supplemental statement of 
the case (SSOC).  An appropriate period 
of time should be allowed for response.

The purpose of this REMAND is to obtain additional 
information, and to ensure that all due process requirements 
are met.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The veteran is free to submit any additional evidence 
he desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
notified.  The veteran is advised that failure to report for 
a scheduled VA examination may have adverse consequences, 
including the possible denial of his claim.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes). 



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




